SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 28, 2011 University General Health System, Inc. (a Nevada Corporation) 333-140567 71-0822436 (Commission File Number) (IRS Employer Identification Number) 7501 Fannin Street Houston, Texas 77054 (713) 375-7100 Hassan Chahadeh, M.D. 7501 Fannin Street Houston, Texas 77054 (713) 375-7100 (Telephone number, including area code of agent for service) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 9.01 – Financial Statements and Exhibits University General Health System, Inc., a diversified, integrated multi-specialty health delivery system, today announced that it believes there is no valid fundamental reason for the decline in the price of its common stock during the past week. EXHIBITDESCRIPTION Exhibit 99Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. University General Health System, Inc. Date:September 28, 2011 By: /s/ Hassan Chahadeh, M.D. Name: Hassan Chahadeh, M.D. Title: Chairman of the Board
